               Case 2:20-cr-00191-JLR Document 28 Filed 01/07/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT FOR THE
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                      NO. CR20-191JLR
11
                               Plaintiff,
12                                                  ORDER AUTHORIZING CLERK OF
13                                                  COURT TO ACCEPT PAYMENT
                         v.
14
15   AUSTIN HSU,

16                            Defendant.

17
18          THIS MATTER comes before the Court on the parties’ stipulated motion to
19 authorize the Clerk of Court to accept payment toward restitution in advance of
20 sentencing in this matter.
21          After reviewing the stipulated motion, and good cause appearing, the Court enters
22 the following ORDER:
23          Pursuant to Local Civil Rule 67(a) (made applicable to criminal proceedings by
24 Local Criminal Rule 1(a)), the Clerk of Court is hereby authorized to accept into the
25 Court’s registry payment(s) toward the defendant’s restitution obligation, in the amount
26 of $191,427.79, or thereabouts, in advance of sentencing and entry of judgment in this
27 //
28 //

     Order to Authorize Clerk to Accept Payment                         UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     United States v. Hsu; CR20-191JLR - 1
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
               Case 2:20-cr-00191-JLR Document 28 Filed 01/07/21 Page 2 of 2




 1 matter, and to hold those funds until they may be disbursed pursuant to a restitution
 2 order.
 3
 4          DATED this 7th day of January, 2021.
 5
 6
 7
                                                  A
                                                  HONORABLE JAMES L. ROBART
 8                                                United States District Judge

 9
10 Presented by:
11
   s/ Steven Masada
12 STEVEN MASADA
   Assistant United States Attorney
13
14 CHRISTOPHER FENTON
   Trial Attorney, Fraud Section,
15
   Criminal Division, Department of Justice
16
   s/ Brent Hart (by email authorization)
17
   BRENT HART
18 Attorney for Defendant
19
20
21
22
23
24
25
26
27
28

     Order to Authorize Clerk to Accept Payment                         UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     United States v. Hsu; CR20-191JLR - 2
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
